Citation Nr: 1130136	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-25 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from June 1952 to June 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma, in which the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating, effective from January 26, 2007.  The Veteran disagreed with the rating assigned to his service-connected PTSD and subsequently filed a timely appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).               

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2011.  During the hearing, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).  A transcript of the hearing is associated with the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas (including work, family relationships, thinking, and mood); however, it has not been productive of total occupational and social impairment.  






CONCLUSION OF LAW

The criteria for a 70 percent disability rating, and not more, for PTSD are reasonably met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA and enhances its duties to notify and assist claimants in developing claims.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The issue for consideration is an initial rating matter, and the Federal Circuit Court has noted that once service connection is granted, the claim is substantiated, additional notice is not required, and that any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d, 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).

The Board is aware that under the VCAA, VA has a duty to assist the Veteran by making all reasonable efforts to help and obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (c).  A review of the case reveals that VA has obtained his service records, assisted the Veteran in obtaining evidence, afforded him psychiatric evaluations, and given him the opportunity to give testimony before the Board.  Further, the record shows that he has been represented by a fully accredited Veterans service organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Therefore, the Board finds that VA has substantially complied with the notice and assistance requirements of the VCAA and the Veteran is not prejudiced by a decision on the claim at this time.

Pertinent Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) which is based on the average impairment of earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102. 4.3.

A claim placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, as in this case, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

An initial rating for the Veteran's PTSD has been assigned pursuant to the provisions of Diagnostic Code 9411.  The criteria for rating the Veteran's disability is set forth at 38 C.F.R. § 4.130.

Pursuant to the rating criteria, a psychiatric disorder is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although performing generally satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The next higher rating of 50 percent requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (that is, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The next higher rating of 70 percent is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (in a work or work like setting); inability to establish or maintain effective relationships.

A 100 percent rating is provided when there is occupational and social impairment due to such symptoms as: gross impairment of thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The criteria set forth in the Rating Schedule for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Psychiatric examinations frequently include the assignment of a Global Assessment of Functioning (GAF) score.  According to the 4th Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  There is no question that a GAF score and interpretation of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266 (1996); Carpinette v. Brown, 8 Vet. App. 240 (1995).

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation at issue; the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the permanent basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

GAF scores between 51 and 60 reflect moderate symptoms (for example, slight affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (that is, few friends, conflicts with peers or co-workers).

GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).     





Factual Background and Analysis

The Veteran's service records show that he served in the United States Air Force from June 1952 to June 1956.  His Military Occupational Specialty (MOS) was as an aircraft mechanic.  

In January 2007, the Veteran filed a claim for service connection for PTSD.  In support of his claim, he submitted a statement in March 2007.  At that time, he stated that while he was in the Air Force, he served as a flight mechanic in a logistical support squadron.  On one occasion while he was flying back to the base, the plane developed a bad leak and only three out of the four engines could be used to fly home.  The Veteran indicated that the plane landed with barely enough fuel and that he had to wear a chute for the last two hours of the flight in case of an emergency.  He noted that on another occasion, he was flying to Kelly Air Force Base when one of the plane's engines quit right after take-off and the other engine was backfiring.  According to the Veteran, they had to fly low over the Everglade swamps and the pilot told them to put their chutes on in case the plane could not get enough altitude and they had to jump.  The Veteran reported that as soon as they plane landed safely, he told his First Sergeant that he did not want to fly anymore and he did not fly for the remainder of his service.     

In a VA Medical Center (VAMC) outpatient treatment record, dated in June 2007, the Veteran sought treatment for sleeping problems.  At that time, he stated that he had experienced sleeping problems since his discharge and that he would wake up in the middle of the night with thoughts of two in-service flying incidents.  The Veteran noted that in a recent episode, he woke up frightened and accidentally hit his wife.  According to the Veteran, his wife was now afraid to sleep with him.   

In a private medical statement from P.T., LCSM, received in October 2007, Mr. T. stated that he had recently evaluated the Veteran.  According to the Veteran, he had sleeping problems that started while he was in the Air Force.  The Veteran indicated that he would often wake up "in a cold sweat" and that he only slept between three to three and a half hours a night.  He noted that on occasion, he had nightmares and flashbacks about some of his experiences in the Air Force, to specifically include several airplane flights during which he was uncertain whether he would be able to land safely.  The Veteran also stated that he experienced hypervigilance and exaggerated startle response.  He further reported that he did not like to be around crowds and that he did not like when people were behind him.  According to the Veteran, he took medication for his nightmares and sleep problems.  Mr. T. indicated that in regard to a diagnosis, the Veteran's presentation and reported history were consistent with a diagnosis of PTSD and appeared directly related to his military service.       

In a VAMC psychiatry note, dated in February 2008, it was reported that the Veteran underwent a follow-up evaluation and was taking medications which were helping some.  According to the Veteran, he was still irritable and having nightmares and flashbacks.  Upon mental status evaluation, the Veteran had normal speech and was in good touch with reality.  He had an irritable mood with labile affect.  His thought process was goal directed and linear.  The Veteran denied any suicidal or homicidal ideations.  He had good insight and judgment.  The Veteran's memory was grossly intact on all three levels.  He underwent a PTSD screen and tested positive.  The examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 50.        

In an October 2008 rating action, the RO granted service connection for PTSD and assigned a 30 percent disability rating under Diagnostic Code 9411, effective from January 26, 2007.  

VAMC outpatient treatment records, dated from October 2010 to April 2011, show that in February 2010, the Veteran underwent a mental status evaluation.  At that time, the examiner indicated that the Veteran's thought was driven by anger tending to see others as not helping.  There was no psychosis evident, and there were no delusions evidence.  The Veteran was agitated and anxious.  He was also oriented and his memory was intact.  The Veteran was appropriate with some instability and he was distractible with increased psychomotor.  His judgment was moderate to poor.  He denied suicidal ideations.  The diagnosis was the following : (Axis I) PTSD, (Axis IV) moderate, and (Axis V) GAF score of 50; GAF score in the past year of 60.  

The VAMC records further reflect that in April 2011, the Veteran underwent a psychiatric evaluation.  At that time, he stated that he had difficulty working around others.  He indicated that he was irritable and that his wife slept in a different room because he had nightmares during the night.  The Veteran noted that he had chronic thoughts of worthlessness but denied any recent suicidal ideations, intent, or planning.  He reported that he avoided crowds and was hypervigilant.  Upon mental status evaluation, the Veteran had good hygiene and was fully oriented.  The Veteran's speech was spontaneous and within normal limits, and his mood was depressed and irritable.  In regard to his affect, it was restricted and congruent.  The Veteran's thought process was linear and goal directed.  He denied suicidal or homicidal ideations.  The Veteran's judgment and insight were poor to fair.  The diagnoses were PTSD and depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 60.  The examiner noted that the Veteran wanted to control his aggression towards his wife.  According to the Veteran, she had sold all of his guns.  The last physically aggressive episode was three months ago when the Veteran pushed his wife onto the bed but did not hit her.  The examiner recommended therapy and advised the Veteran to continue taking his psychiatric medications.               

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  At that time, he stated that he had been married five times and that he had two children.  According to the Veteran, he was estranged from his children and had not seen them in seven years.  He noted that he worked as a "sign painter" and that he was self-employed because he had problems working with other people.  The Veteran reported that he was irritable and that he had outbursts four to five times a week.  He stated that he had thoughts of suicide but that he had never had any plans.    

In reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the evidence supports a grant of a 70 percent rating for his service-connected PTSD for the entire initial rating period from January 26, 2007.  The evidence in this case establishes that the Veteran has occupational and social impairment with deficiencies in most areas, to include work, mood, and family relationships as a result of his PTSD symptoms.  The Veteran's PTSD symptoms include significant disturbances of motivation and mood taking the form of flashbacks, anxiety, hypervigilance, anger, unprovoked irritability, an exaggerated startle response, social isolation, impaired impulse control, and sleep difficulties, including nightmares.  Furthermore, he requires medication for his psychiatric symptomatology and has been seen on a regular basis for therapeutic purposes for years now.

In regard to the Veteran's GAF scores, the Board notes that his GAF scores have ranged from 50 to 60.  Thus, as defined in the DSM- IV, the GAF scores show moderate to serious impairment.  

In light of the above, the Board finds that for the entire initial rating period from January 26, 2007, the Veteran's PTSD symptomatology more nearly approximates the criteria for a 70 percent rating under the current provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2010).  The evidence in this case establishes that the Veteran has occupational and social impairment with deficiencies in most areas.  However, a total schedular evaluation is not in order. There is no indication at any time during the appeal period that the Veteran has exhibited gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation, memory loss, or even intermittent inability to perform activities of daily living, all of the above being criteria associated with the assignment of a total schedular evaluation.

Extraschedular Consideration

In the Board's adjudication of the claim for increase, consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or to the Director, Compensation & Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  In this case, referral for extraschedular consideration is not appropriate because the schedular criteria are exclusively based on social and industrial impairment resulting from symptoms which, if not lucid, are comparable to the type and degree of the symptoms, or with their effects, they would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, the rating criteria are adequate, and extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence does not establish that the Veteran has experienced hospitalizations or other severe or unusual impairment due to his service-connected psychiatric disability.  In short, the rating criteria for his disability contemplate not only his symptoms, but the severity of the disability. Again, referral for extraschedular consideration for his disability is not warranted.


ORDER

An initial rating of 70 percent, but no more than 70 percent, for PTSD for the entire initial rating period from January 26, 2007, is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


